Title: From Thomas Jefferson to Edmund Bacon, 6 December 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir
                     
                     Washington Dec. 6. 08.
                  
                  I inclose you three hundred & five Dollars to be disposed of as follows
                  
                     
                        
                           
                           
                           
                           D
                           
                        
                        
                           
                           to
                           John Perry
                           200.
                           
                        
                        
                           
                           
                           W. D. Meriwether for lambs
                           12.
                           
                        
                        
                           
                           
                           Rob Terril 60 bar. corn
                           79.
                           16
                        
                        
                           
                           
                           Lane for a cow & a calf
                           12
                           
                        
                        
                           
                           
                           on account
                           __ 1.
                           
                           
                              84
                           
                        
                        
                           
                           
                           
                           305.
                           
                        
                     
                  
                  
                  your letter of the 1st. inst. just recieved, being the first information I had that there would be a further paiment due to Robert Terril at this time for fodder, I had previously disposed of my whole funds for this month, & therefore cannot send it till a month hence. then also I will send the money which will be due to Turner, Gilliam, Hamner, Spears, M. Pace, Reynolds, Butler, Belt, & mrs Lewis. I reserve here the money for Giannini’s 65. barrels of corn. expecting mrs Carter will present the draught you gave her on me at this place, or otherwise advise me to whom to pay it.   I believe when Davy comes at Christmas he had better come in the little cart with two good mules, as I can load him with light but bulky things which will ease our final removal. I am glad to learn your progress in the garden having much at heart the completion of that work. I hope the stone house opposite the Outchamber will be compleated. the other stable had better lie for the next season. my best wishes attend you.
                  
                     Th: Jefferson
                     
                  
               